Citation Nr: 1013400	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-22 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Ochsner Medical Center Westbank 
from February 17, 2007 to February 27, 2007.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Flowood, 
Mississippi, which is the agency of original jurisdiction 
(AOJ) in this matter.  


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  From February 17, 2007, to February 27, 2007, the Veteran 
received treatment from Ochsner Medical Center Westbank.

3.  VA payment or reimbursement of the cost of treatment 
rendered at Ochsner Medical Center Westbank from February 17, 
2007, to February 27, 2007, was not authorized prior to the 
Veteran undergoing that care.

4.  At the time the treatment was rendered, the Veteran was 
enrolled in the VA healthcare system but had not received 
medical services within the 24-month period preceding the 
private treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses 
incurred as a result of treatment at Ochsner Medical Center 
Westbank, from February 17, 2007, to February 27, 2007 have 
not been met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Statutes and Regulations

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

The record shows that the Veteran has no service-connected 
disabilities.  Rather his claim is one for nonservice-
connected emergency treatment.  Accordingly, there is no 
basis to establish entitlement to payment or reimbursement 
under 38 C.F.R. § 17.120.

However, in considering every possible theory of entitlement, 
the Board has also considered whether reimbursement is 
warranted under the Veterans Millennium Health Care and 
Benefits Act, Public Law No. 106-177.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Under that law, in 
order to be entitled to reimbursement of the aforementioned 
medical expenses, the veteran must meet the criteria 
enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, the provisions of which became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2009).

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

The relevant facts in this case are not in dispute.  The 
records in this case show the Veteran sought treatment in the 
emergency room of Ochsner Medical Center Westbank on February 
17, 2007, for intermittent shortness of breath.  He was 
admitted for treatment.  On admission he reported that his 
last examination had been an employment physical 
approximately a year and a half ago, in association with 
retaining his commercial driving license (CDL).  On February 
27, 2007, he was discharged with diagnoses of severe anemia 
with history of melena and hematuria; shortness of breath 
with respiratory alkalosis and hypoxemia; positive cardiac 
markers related to the severe anemia; leukocytoisis; and 
elevated lipase.  

Billing statements were received from Ochsner Medical Center 
Westbank for treatment from February 17, 2007, to February 
27, 2007.

In an April 2007 decision, the Veteran was denied 
reimbursement for these medical expenses because he had not 
received medical services in the VA health care system within 
the 24-month period preceding this treatment.  After a review 
of the evidence of record, the Board concurs with this 
decision.  

The Veteran has not received VA treatment in the 24-month 
period prior his February 2007 hospitalization and because he 
does not dispute that fact, he does not meet at least one of 
the criterion and reimbursement for any amount is prohibited.  
The Board need not evaluate whether the Veteran meets any of 
the other criteria, as the failure to meet one of them 
precludes payment.  

The Veteran's only argument is that he was unaware of the 24 
month rule (see April 2007 notice of disagreement and August 
2008 substantive appeal) and furthermore received no notice 
of this requirement.  He also asserts that emergency care 
from a VA facility in the New Orleans area was unavailable, 
so he had no choice but to receive emergency care from 
Ochsner Medical Center Westbank.  The Veteran reports that he 
called VA and was told to call 911.  However, this does not 
constitute an authorization to use private medical facilities 
at VA expense.  

While the Board empathizes with the Veteran, it is bound by 
the law, and its decision is dictated by the relevant 
statutes and regulations.  The Millennium Act was passed by 
Congress, and Congress has required that the claimant receive 
treatment at VA within the 24-month period preceding the 
furnishing of the emergency medical treatment as part of the 
requirements for reimbursement.  38 U.S.C.A. § 1725(b)(2)(B).  
The Board is without authority to grant benefits simply 
because it might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  "No equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  For these reasons, the Board finds that the 
Veteran's claim is without legal merit.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002). In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).

Nevertheless, in April 2007, the AOJ sent the Veteran a 
letter informing him of what evidence was required to 
substantiate his claim.  

As concerns the duty to assist, the Board notes that the 
development of medical evidence appears to be complete.  
Unlike many questions subject to appellate review, the issue 
of whether the Veteran is entitled to reimbursement or 
payment of medical expenses, by its very nature, has an 
extremely narrow focus.  The facts underlying this case do 
not appear to be in dispute.  Evidence which is necessary to 
decide the case is already of record and, as explained, the 
outcome of the case is mandated by the relevant law and 
regulations.  Therefore, no amount of additional evidentiary 
development would change the outcome of the case.  The 
Veteran does not assert that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  The Board finds that the AOJ has 
complied with the duty to assist the Veteran with the 
development of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development. 
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, supra.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Ochsner Medical Center Westbank 
from February 17, 2007 to February 27, 2007, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


